DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 3/8/21 has been entered. Claims 1, 8, 15 have been amended. No claims have been canceled. No new claims have been added. Claims 1-21 are still pending in this application, with claims 1, 8, and 15 being independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 8-9, 11, 14-16, 18, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,735,597 to Zagorski et al. (“Zagorski”).
As to claims 1, 8 and 15, Zagorski discloses a method, a system and a computer program product for managing a virtual assistant, by one or more processors, the method comprising: 
receiving a request from the user [column 19 lines 64-67, Fig. 2A: 106: "Please call Alice"]; 
in response to the receiving of the request, causing a first portion of a response to the request to be rendered utilizing a first of the plurality of IoT devices [column 20 lines 17-36: Fig. 2A: "How are you Steve?" performed by device 108 (1)]; detecting movement of the user within the IoT device environment, wherein the detected movement are utilized in a recursive analysis to determine a user path [column 8 lines 1-6, column 20 lines 37-67, column 21 lines 1-16]; and 
in response to the detecting of the movement of the user, causing a second portion of the response to the request to be rendered utilizing a second of the plurality of IoT devices based on said detected movement of the user and said received information about the user and the determined user path [column 20 lines 37-67, column 21 lines 1-16, Fig. 2C: "What can I do for your, Steve" performed by device 108(2) based on user path].
As to claims 2, 9 and 16, Zagorski discloses wherein said received information about the user includes previous movements of the user within the IoT device environment [column 15 lines 40 to column 16 line 46, column 17 lines 1-56].
As to claims 4, 11 and 18, Zagorski discloses wherein the first portion of the response is only rendered utilizing the first of the plurality of IoT devices, and the second portion of the response is only rendered utilizing the second of the plurality of IoT devices [column 20 lines 17-36: Fig. 2A: "How are you Steve?" only performed by device 108 (1), column 20 lines 37-67, column 21 lines 1-16, Fig. 2C: "What can I do for your, Steve" only performed by device 108(2)]. 
claims 7, 14 and 21, Zagorski discloses determining if each of the first portion of the response and the second portion of the response includes audio content, visual content, or a combination thereof [column 13 lines 46-54, column 19 lines 14-34], and selecting each of the first of the plurality of IoT devices and the second of the plurality of IoT devices to respectively render the first portion of the response and the second portion of the response based on the determining if each of the first portion of the response and the second portion of the response includes audio content, visual content, or a combination thereof and characteristics of the first of the plurality of IoT devices and the second of the plurality of IoT devices [column 13 lines 46-54, column 19 lines 14-34].
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,735,597 to Zagorski et al. (“Zagorski”) in view of U.S. Patent Application Publication No. 2014/0108013 to Di Cristo et al. (“Di Cristo”).  
claims 3, 10 and 17, Zagorski discloses the method of claim 2, the system of claim 9 and the computer program product of claim 16 (see rejection of claims 2, 9 and 16).
Zagorski further discloses wherein the causing of the second portion of the response to be rendered utilizing the second of the plurality of IoT devices is performed utilizing an analysis [column 18 lines 17-21].
Zagorski does not expressly disclose the use of cognitive analysis.   
In the same or similar field of invention, Di Cristo discloses the feature of using cognitive analysis [Di Cristo paragraphs 0010-0012, 0099-0101].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zagorski to have the feature of using cognitive analysis as taught by Di Cristo.  The suggestion/motivation would have been to provide a conversational interface, in which environmental model may be accessed to determine user location, user activity, track user actions, and/or other environmental information to invoke context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands [Di Cristo paragraph 0010].
Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,735,597 to Zagorski et al. (“Zagorski”) in view of U.S. Patent Application Publication No. 2019/0012902 to Kumar et al. (“Kumar”).  
As to claims 5, 12 and 19, Zagorski discloses the method of claim 1, the system of claim 8 and the computer program product of claim 15 (see rejection of claims 1, 8 and 15).
Zagorski further discloses wherein the detecting of the movement of the user within the IoT device environment includes detecting the user moving from the first area of the IoT device environment to a second area of the IoT device environment, and further comprising causing the second portion of the response to be rendered utilizing the first of the plurality of IoT 
Zagorski does not expressly disclose multiple users and causing the second portion of the response to be rendered utilizing the first of the plurality of IoT devices after the detecting of the user moving from the first area of the IoT device environment to the second area of the IoT device environment based on information associated with the second user.
In the same or similar field of invention, Kumar discloses multiple users and causing the second portion of the response to be rendered utilizing the first of the plurality of IoT devices after the detecting of the user moving from the first area of the IoT device environment to the second area of the IoT device environment based on information associated with the second user [Kumar paragraphs 0040-0043, 0071-72]. Kumar discloses generating a notification message based on the current activity and location of the user (first user) and the activity and location of the one or more proximate non-interested users (second user). As per Kumar, the notification is only generated to the location of the interested-user (first user) and excludes the non-interested user (second user) based on the location of the users. It is obvious that the interested-user and non-interested user could be in the same area to start off (e.g. in the family room) and when the interested-user moves to another room (e.g. Office), than the notification is only generated in Office and excluded the family room (where the non-interested user is located) based on information associated with the second user (e.g. location of the second/non-interested user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zagorski to have the above features as taught by Kumar.  The suggestion/motivation would have been to provide notification based on the Kumar paragraph 0001-0002].
As to claims 6, 13 and 20, Kumar discloses wherein the information associated with the second user includes at least one of detected activity of the second user and detected movement of the second user during at least one of the receiving of the request from the user and the causing of the first portion of the response to be rendered utilizing the first of the plurality of IoT devices [paragraphs 0040-0043, 0071-72]. In addition, the same motivation is used as the rejection of claims 5, 12 and 19.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 9491033 to Soyannwo et al. (Figs. 2, 6 and corresponding columns).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652